LightPath S-3 Exhibit 23.4 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM LightPath Technologies, Inc. Orlando, Florida We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement on Form S-3 of our report dated September25, 2009 relating to the consolidated financial statements of LightPath Technologies, Inc. appearing in the Company’s Annual Report on Form 10-K for the year ended June30, 2009. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ Cross, Fernandez & Riley LLP Cross, Fernandez & Riley LLP Orlando, Florida May 7, 2010
